Corrected Notice of Allowability
1.	This corrected notice is prepared solely to show consideration of the IDS received 03/15/2022. No changes are made to the allowed claims or to the reasons for allowance.
Status of Application
2.	Claims 1-7 were allowed in the previous office action. Each of said claims remains as such herein. 
Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 03/15/2022 was filed after the mailing date of the Notice of Allowance on 12/27/2021. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
4.	Claims 1-7 are allowed.
Reasons for Allowance
5.	The following is an examiner’s statement of reasons for allowance: The prior art of record, either alone or in combination, fails to anticipate or render obvious the instantly claimed alumina fiber or gripping material comprising the same. Specifically, the prior art fails to teach an alumina fiber comprising iron oxide, calcium oxide, and titanium oxide in a total amount of 0.0170-0.1180 wt%, wherein the contents of the aforementioned three oxides are such that a ratio A/C of iron oxide/titanium oxide is 8-121, and a ratio B/C of calcium oxide/titanium oxide is 1-14. The prior art also necessarily does not teach a gripping material comprising a fiber meeting each aforementioned limitation, or an aggregate comprising an alumina fiber meeting each aforementioned limitation. 
. 
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOAH S WIESE whose telephone number is (571)270-3596. The examiner can normally be reached on Monday-Friday, 7:30am-4:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 

/NOAH S WIESE/Primary Examiner, Art Unit 1731                                                                                                                                                                                                        
NSW26 March 2022

	
.